Title: Thomas Jefferson to George Logan, 12 November 1816
From: Jefferson, Thomas
To: Logan, George


          
            Dear Sir
            Poplar Forest near Lynchburg. Nov. 12. 16.
          
          I recieved your favor of Oct. 16. at this place, where I pass much of my time, very distant from Monticello. I am quite astonished at the idea which seems to have got abroad; that I propose publishing something on the subject of religion. and this  is said to have arisen from a letter of mine to my friend Charles Thompson, in which certainly there is no trace of such an idea. when we see religion split into so many thousands of sects, and I may say Christianity itself divided into it’s thousands also, who
			 are disputing, anathematising, and where the laws permit, burning and torturing one another for abstractions which no one of them understand, and which are indeed beyond the comprehension of the human mind, into which of the chambers of this Bedlam would a man wish to thrust himself. the sum of all religion, as expressed by it’s best preacher, ‘fear god and love thy neighbor,’ contains no mystery, needs no explanation. but this won’t do. it gives no scope to make dupes; priests could not live by it. your ideas of the moral obligations of governments are perfectly correct. the man who is dishonest as a statesman would be a
			 dishonest man in any station. it is strangely absurd to suppose that a million of human beings collected together are not under the same moral laws which bind each of them separately. it is a
			 great
			 consolation to me that our government, as it cherishes most it’s duties to it’s own citizens, so it is it the most exact in it’s moral conduct towards other nations. I do not believe that in the four administrations which have taken place, there has been a single instance of departure from
			 good faith towards other nations. we may sometimes have mistaken our rights, or made an erroneous estimate of the actions of others, but no voluntary wrong can be imputed to us. in this respect England exhibits the most remarkable phaenomenon in the universe in the contrast between the profligacy of it’s government and the probity of it’s citizens. and accordingly it is now exhibiting an
			 example of the truth of the maxim that virtue & interest are inseparable. accordingly it ends, as might have been expected, in the ruin of it’s people. but this ruin will fall heaviest, as it ought to fall, on that hereditary aristocracy which has for generations been preparing
			 the catastrophe. I hope we shall take warning from the example and crush in it’s birth the aristocracy of our monied corporations which dare already to challenge our government to a trial of
			 strength, and to bid defiance to the laws of their country.   present me respectfully to mrs Logan and accept yourself my friendly & respectful salutations.
          Th: Jefferson
        